Citation Nr: 0831314	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.	Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at an August 2008 videoconference hearing.  
A transcript of the hearing is of record.

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Because 
the Board is basing its determination for TDIU solely on the 
veteran's service-connected PTSD, the Board concludes that it 
has jurisdiction over the issue of the veteran's entitlement 
to TDIU.  Accordingly, that issue has been added to the 
present appeal, as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is 
not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal 
claim for TDIU has been submitted).  Additionally, the Board 
notes that there is no prejudice to the veteran in this case 
because the Board is granting entitlement to TDIU benefits. 



FINDINGS OF FACT

1.	The veteran's PTSD is manifested by no more than 
occupational and social impairment with deficiencies in 
most areas due to such symptoms as depression, chronic 
sleep impairment with nightmares, unprovoked irritability, 
social isolation, poor short-term memory, grossly impaired 
communication, intermittent inability to perform 
activities of daily living and an inability to establish 
and maintain effective work and social relationships with 
a Global Assessment of Functioning (GAF) score of 50.

2.	The competent evidence of record indicates the veteran's 
PTSD renders him unable to secure or follow substantially 
gainful employment.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.	The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

I.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's PTSD is currently evaluated as 50 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
Under this diagnostic code, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 70 percent evaluation, but 
no more, for PTSD.  In this regard, October 2005 and October 
2007 VA examination reports indicate that the veteran's PTSD 
is characterized by depression, chronic sleep impairment with 
nightmares, unprovoked irritability, social isolation, poor 
short-term memory, grossly impaired communication, 
intermittent inability to perform activities of daily living 
and an inability to establish and maintain effective work and 
social relationships.  

As will be discussed below, such symptoms indicate 
occupational and social impairment which is suggestive of a 
70 percent disability evaluation.  However, such evidence 
does not demonstrate symptomatology severe enough to merit a 
100 percent evaluation.

For example, while the evidence clearly demonstrates that the 
veteran experiences impaired impulse control with unprovoked 
outbursts of anger, it does not indicate that the veteran is 
in persistent danger of hurting himself or others.  In this 
regard, the Board observes that both the October 2005 and 
October 2007 VA examination reports explicitly note suicidal 
and homicidal ideation are absent and the veteran is not in 
danger of hurting himself or others.

Furthermore, a 100 percent evaulation is not warranted as 
there is no evidence of any gross impairment in thought 
process, grossly inappropriate behavior, a disorientation to 
time or place, or a memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Although both the October 2005 and 
October 2007 VA examination reports note the veteran's PTSD 
causes memory loss, such memory loss is described as mild.  
In addition, both the October 2005 and October 2007 VA 
examination reports note the veteran's speech to be within 
normal limits.

Finally, there is no competent medical evidence that the 
veteran experienced suicidal thoughts.  Suicidal ideation is 
a symptom associated with a 100 percent evaluation.  The 
Board acknowledges the veteran claimed in an October 2005 
medical history form that he has a history of suicidal 
attempts; however, the Board notes that both the October 2005 
and October 2007 VA examination reports note no suicidal 
ideation is present.

The Board acknowledges that the veteran has a history of 
hallucinations. Specifically, the October 2005 VA examination 
report notes that a history of intermittent hallucinations is 
present, including auditory hallucinations.  However, such 
symptomatology, alone, is not sufficient to warrant a higher 
evaluation given the veteran's total disability picture.

Also of record are the veteran's Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have remained constant through the 
appeal peiod.  In this regard, both the October 2005 and 
October 2007 VA examination reports note the veteran's GAF 
score as 50.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupations, or school functioning (e.g., no friends, 
unable to keep a job).  Therefore, Board observes that a GAF 
score of 50 is consistent with a 70 percent evaluation and 
the symptomatology contemplated by such evaluation.

The Board acknowledges that the veteran does not meet all of 
the criteria for a 70 percent disability evaluation.  For 
example, there is no evidence of obsessional rituals or near-
continus panic or depression.  However, there is evidence 
that he has some level of depression, impaired impulse 
control with unprovoked irritability, outbursts of anger and 
an inability to establish and maintain effective 
relationships.  Also of record are GAF scores consistent with 
serious impairment.  Under such circumstances, the Board 
concludes that the veteran meets the criteria for a 70 
percent evaluation.  

Overall, the evidence discussed above, to include the 
veteran's GAF scores, supports no more than a 70 percent 
rating.  The Board acknowledges that the evidence of record 
demonstrates that the veteran demonstrates some symptomology 
that may be more consistent with a 100 percent evaluation; 
however, his overall disability picture does not warrant a 
higher rating in excess of 70 percent.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 70 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The veteran is service-connected for PTSD, which, as 
determined above, is evaluated as 70 percent disabling, 
tinnitus, evaluated as 10 percent disabling, and bilateral 
hearing loss, evaluated as noncompensable.  The assigned 70 
percent rating for PTSD meets the criteria for schedular 
consideration of TDIU.  Id.  Thus, the veteran is eligible to 
receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected PTSD renders him unable to secure and 
follow a substantially gainful occupation.

The symptomatology associated with the veteran's PTSD for the 
appeal period has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the veteran evidences difficulty 
adapting to a work-like setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance, however, is the statement 
by the October 2007 VA examiner that the veteran is unable to 
establish and maintain effective work relationships and is 
unable to work due to his psychiatric condition because he 
cannot get along with other people.  Also pertinent is the 
October 2005 VA examination report, which notes the veteran 
has persistent symptoms of irritability and outbursts of 
anger.  Finally, the Board notes the veteran's spouse's 
testimony at the August 2008 Board hearing, stating that the 
veteran had worked out a plan to murder his co-workers.  Such 
evidence is consistent with the veteran's low GAF scores 
during this appeal which reflect serious impairment in 
occupational functioning. 

In short, the competent evidence of record indicates that the 
veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit 
sought on appeal is accordingly granted.


ORDER

An initial evaluation of 70 percent, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


